Title: From Thomas Jefferson to Edward Livingston, 6 May 1808
From: Jefferson, Thomas
To: Livingston, Edward


                  
                     May 6. 1808.
                  
                  Th: Jefferson presents his compliments to mr Livingston, and being on his departure and much pressed in finishing sundry articles of business, he finds it impossible to enter on any new subject at this time. it is however the less important, as whatever be the subject of mr Livingston’s application, it goes of course in the first instance to the head of the department to which it belongs, from whom it will be communicated to Th:J.
               